Citation Nr: 0616274	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-28 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether an appeal of the January 2000 determination of 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
dental trauma, to include for the purpose of obtaining 
outpatient dental treatment, was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 2000 determination issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in New Orleans, Louisiana.  Jurisdiction of the 
claims file comes to the Board from the RO located in 
Jackson, Mississippi.


FINDING OF FACT

The veteran filed a substantive appeal of the January 2000 
determination on his claim to reopen in October 2003, well 
over 60 days after the issuance of the statement of the case 
in January 2002.


CONCLUSION OF LAW

The veteran failed to submit a timely appeal as to the 
January 2000 determination of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for residuals of dental trauma, to 
include for the purpose of obtaining outpatient dental 
treatment.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. 
§ 20.302 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2005).  By regulation the 
substantive appeal must consist of either "a properly 
completed VA Form 1-9...or correspondence containing the 
necessary information."  Cuevas v. Principi, 3 Vet. App. 542, 
546 (1992); 38 C.F.R. § 20.202 (2005).  As noted by the 
United States Court of Appeals for the Federal Circuit, "it 
is well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and, once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996) (citations omitted).

After the statement of the case is provided to the claimant, 
a formal appeal must be filed either by the claimant 
personally or his or her authorized representative within 60 
days from the date the statement of the case is mailed, or 
within the remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 
C.F.R. §§ 20.301(a), 20.302(b) (2005); see also Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993) [where a claimant did not 
perfect an appeal by timely filing a substantive appeal, the 
RO rating decision became final].  However, when the rules 
require that any written document be filed within a specified 
period of time, a response postmarked prior to expiration of 
the applicable time limit will be accepted as having been 
timely filed.  In the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by the VA, 
excluding Saturdays, Sundays, and legal holidays.  See 38 
C.F.R. §§ 20.305(a), 20.306 (2005).

The veteran timely filed a notice of disagreement with the 
January 2000 determination in December 2000.  A statement of 
the case was issued on January 10, 2002, and the veteran's 
substantive appeal was received on October 21, 2003.  Even 
with consideration of the postmark rule, the receipt of the 
substantive appeal more than one year and ten months after 
the statement of the case cannot be considered timely.  See 
38 U.S.C.A. § 7015 (West 2002); 38 C.F.R. § 20.302 (2005).  
Moreover, even if the veteran's request for a hearing before 
a decision review officer were considered to be a substantive 
appeal, the request was not received until more than a year 
(in March 2003) after the mailing of the statement of the 
case and also would not be timely.  See 38 C.F.R. § 20.202 
(2005).  

In short, for reasons and bases discussed above, the Board 
finds that a timely substantive appeal was not received with 
respect to the January 2000 determination of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for residuals of dental 
trauma, to include for the purpose of obtaining outpatient 
dental treatment.  The veteran, and his representative, were 
notified by letter in March 2006 of the defect of his appeal 
and failed to raise any arguments as to his untimely appeal 
to be addressed herein.  Because the veteran did not timely 
file a substantive appeal regarding the January 2000 
determination issued by the RO, the Board lacks jurisdiction 
to adjudicate the issue on the merits.  His appeal must be 
dismissed.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 
C.F.R. §§ 19.4, 20.200, 20.201, 20.202, 20.302 (2005).


ORDER

The appeal of the January 2000 determination of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for residuals of dental 
trauma, to include for the purpose of obtaining outpatient 
dental treatment, is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


